UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6272


FLOYD JUNIOR POWELL,

                  Plaintiff – Appellant,

             v.

TONY A. KELLER; JORGE SOSA; JASON COY REID; TIMOTHY JAMES
BREWER; LARRY WATERS; WILLIAM A. BRAFFORD; GRETCHEN C. F.
SHAPPERT; RICHARD L. VOORHEES; CARL HORN, III; GREGORY A.
FOREST; JAYME MILLER; UNITED STATES MARSHAL SERVICE; CATAWBA
COUNTY; CATAWBA COUNTY COMMISSIONERS; SHERIFF OF CATAWBA
COUNTY;   CATAWBA  COUNTY   SHERIFF'S  DEPARTMENT;  COLDWELL
BANKER; BOYD HASSELL INDUSTRIAL COMMERCIAL PROPERTIES;
ELVALORIE MATTHEWS; RICHARD MCDONNELL; MARK T. CALLOWAY;
NEWTON POLICE DEPARTMENT; UNITED STATES OF AMERICA,

                  Defendants – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:09-cv-00004-GCM)


Submitted:    May 29, 2009                  Decided:   June 18, 2009


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Floyd Junior Powell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Floyd Junior Powell appeals the district court’s order

dismissing his civil rights complaint.            We have reviewed the

record and find that this appeal is frivolous.              Accordingly, we

dismiss the appeal for the reasons stated by the district court.

See Powell v. Keller, No. 5:09-cv-00004-GCM (W.D.N.C. Jan. 13,

2009).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in    the    materials

before   the   court   and   argument   would   not   aid   the    decisional

process.

                                                                    DISMISSED




                                    2